United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40584
                        Conference Calendar



JOHNNIE R. PROPES,

                                    Plaintiff-Appellant,

versus

COLLIN COUNTY DISTRICT ATTORNEY; PLANO POLICE
DEPARTMENT; HONORABLE JOHN ROACH,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 4:04-CV-65
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Johnnie R. Propes, Texas state prisoner # 1178904, appeals

the district court’s dismissal of his pro se, in forma pauperis,

42 U.S.C. § 1983 civil rights complaint as frivolous and for

failure to state a claim.   With the benefit of liberal

construction, Propes alleged that he was falsely arrested for

aggravated assault and that the use of that charge, along with a

1971 conviction, to enhance his sentence for a 2003 murder

conviction constituted malicious prosecution.   He also alleged

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40584
                                -2-

that the Collin County prosecutor used his prior offenses to

enhance his sentence because he was a black activist.

     We review a dismissal as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) for an abuse of discretion.    Taylor v.

Johnson, 257 F.3d 470, 472 (5th Cir. 2001).   We review a

dismissal for failure to state a claim upon which relief may be

granted de novo.   Hart v. Hairston, 343 F.3d 762, 763-64 (5th

Cir. 2003); § 1915(e)(2)(B)(ii).

     Propes’s allegations, if proven, would implicate the

validity of his murder conviction.   The claims thus are not

cognizable under § 1983.   See Heck v. Humphrey, 512 U.S. 477, 486

(1994).

     Propes’s appeal is frivolous and therefore is dismissed.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   In Propes v. Dretke, No. 04-50822 (5th Cir. Apr. 20,

2005), we imposed the 28 U.S.C. § 1915(g) bar against Propes.     We

warn Propes that further filing of frivolous complaints or

pleadings may result in additional sanctions against him.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.